DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant has argued that the claim objections concerning the terms “hot aisle” and “cold aisle” should be withdrawn since the terms are known in the art. However, examiner maintains that the terms “hot aisle” and “cold aisle” are typically used in the art to refer to aisles of a server room and not in the manner applicant has used the term to describe plenums within a volumetric container. Applicant’s specifications and figures support applicant’s use of the term however, examiner maintains that clarity of the claims can be improved by replacing with “hot plenum” and “cold plenum”.
Applicant’s amendment to claim 15 has overcome the objection to the claim and it is withdrawn.
Applicant’s amendment to independent claims has distinguished over the prior art rejections. However, after further consideration Kokugan’s figure 3 clearly shows the air handling unit’s evaporator (Kokugan 12) located outside the interior space of the volumetric container. Since it is unclear from Kokugan’s specification if this arrangement is an alternative embodiment or a more accurate depiction of the same embodiment of other figures a new 103 rejection has been written combining the teachings of Kokugan’s figure 3 with the embodiment applied in the prior office action.
Claim Objections
Claims 1-20 objected to because of the following informalities:  Applicant's claims repeatedly use the terms cold aisle and hot aisle to describe a plenum within the volumetric container. Applicant's specification and figures support this definition however amending to a more conventional term such as "cold plenum" and "hot plenum" will improve clarity of the claims..  Appropriate correction is required.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 8-10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokugan et al. (WO 2015/121994 A1).
Regarding claim 1, Kokugan discloses a modular IT system comprising a volumetric container (Kokugan R1) having a first side (see annotated figure) with at least a first opening (see annotated figure), a cold aisle (Kokugan 2r) proximate to the first side, and a hot aisle (Kokugan 3r) proximate to a second side (see annotated figure) that is opposite the first side, an interior space (see annotated figure) located between the hot and cold aisle, a first panel (Kokugan 2) engageable over the first opening, one or more heat generating IT components (Kokugan 8) installed in the interior space (see Kokugan figure 2) each of the IT components having a first side (see annotated figure) designed to face the cold aisle and a second side (see annotated figure) designed to face the hot aisle, a first air handling unit (Kokugan 12a and 14a) mounted to the first panel and having a supply air outlet (see annotated figure) and a return air inlet (see annotated figure), the supply air outlet directing air into the cold aisle causing the air to pass through the IT components and a return air plenum comprising a chimney defining the hot aisle (Kokugan 3r) and a return air duct (Kokugan 4a) extending from the hot aisle through the interior space of the volumetric container to the cold aisle and connected to the return air inlet directing air from the chimney to the return air inlet. Examiner notes that figure 1 depicts a different embodiment but the cited embodiment must possess the same intake and outlets to be functional.

    PNG
    media_image1.png
    593
    758
    media_image1.png
    Greyscale

Kokugan figure 5 (annotated)

    PNG
    media_image2.png
    555
    663
    media_image2.png
    Greyscale

Kokugan figure 1 (annotated)
The embodiment of Kokugan applied to claim 1 is silent regarding the first air handling unit being located outside of the interior space of the volumetric container.
However, in another embodiment Kokugan teaches a modular data center comprising a volumetric container with an air handling unit physically located outside the interior space of the container (see annotated figure).

    PNG
    media_image3.png
    705
    789
    media_image3.png
    Greyscale

Kokugan figure 3 (annotated)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kokugan’s modular data center embodiment of figure 5 with Kokugan’s teachings from the embodiment of figure 3 of the air handling unit being located exterior to the volumetric container to maximize the interior conditioned volume for storing heat generating IT components and provide easy access to the air handling unit for maintenance and inspection.
Regarding claim 2, Kokugan as applied to claim 1 further teaches the chimney enshrouds the second side of the heat-generating IT components (see Kokugan figure 5) to receive all of the return air and presents an upper opening (see annotated figure) and the return air duct (Kokugan 4a) extends over the one or more heat generating IT components (Kokugan 8) and comprises a bottom inlet opening (see annotated figure) connected to the upper opening of the chimney and comprises a first outlet opening (see Kokugan figure 1) coupled to the return air inlet of the first air handling unit. Examiner notes that the region where the chimney and return air duct meet has been interpreted as the upper opening and return air duct bottom opening meet. This interpretation is consistent with applicant’s own figure 5.
Regarding claim 3, Kokugan as applied to claim 1 further discloses the volumetric container comprises a second panel (Kokugan 3) engageable over a second opening (see Kokugan figure 4) in the second side of the chassis.
Regarding claim 8, Kokugan discloses an air handling system for a data center comprising a volumetric container (Kokugan R1) having a first side (see annotated figure) with at least a first opening (see annotated figure), a cold aisle (Kokugan 2r) proximate to the first side, and a hot aisle (Kokugan 3r) proximate to a second side (see annotated figure) that is opposite the first side, an interior space (see annotated figure) located between the hot and cold aisle, a first panel (Kokugan 2) engageable over the first opening, one or more heat generating IT components (Kokugan 8) installed in the interior space (see Kokugan figure 2) each of the IT components having a first side (see annotated figure) designed to face the cold aisle and a second side (see annotated figure) designed to face the hot aisle, a first air handling unit (Kokugan 12a and 14a) mounted to the first panel and having a supply air outlet (see annotated figure) and a return air inlet (see annotated figure), the supply air outlet directing air into the cold aisle causing the air to pass through the IT components and a return air plenum comprising a chimney defining the hot aisle (Kokugan 3r) and a return air duct (Kokugan 4a) extending from the hot aisle through the interior space of the volumetric container to the cold aisle and connected to the return air inlet directing air from the chimney to the return air inlet. Examiner notes that figure 1 depicts a different embodiment but the cited embodiment must possess the same intake and outlets to be functional.

    PNG
    media_image1.png
    593
    758
    media_image1.png
    Greyscale

Kokugan figure 5 (annotated)

    PNG
    media_image2.png
    555
    663
    media_image2.png
    Greyscale

Kokugan figure 1 (annotated)
Kokugan as applied to claim 8 is silent regarding the air handling unit being located physically outside of the interior space of the volumetric container.
However, in another embodiment Kokugan teaches a modular data center comprising a volumetric container with an air handling unit physically located outside the interior space of the container (see annotated figure).

    PNG
    media_image3.png
    705
    789
    media_image3.png
    Greyscale

Kokugan figure 3 (annotated)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kokugan’s modular data center embodiment of figure 5 with Kokugan’s teachings from the embodiment of figure 3 of the air handling unit being located exterior to the volumetric container to maximize the interior conditioned volume for storing heat generating IT components and provide easy access to the air handling unit for maintenance and inspection.
Regarding claim 9, Kokugan as applied to claim 8 further teaches the chimney enshrouds the second side of the heat-generating IT components (see Kokugan figure 5) to receive all of the return air and presents an upper opening (see annotated figure) and the return air duct (Kokugan 4a) extends over the one or more heat generating IT components (Kokugan 8) and comprises a bottom inlet opening (see annotated figure) connected to the upper opening of the chimney and comprises a first outlet opening (see Kokugan figure 1) coupled to the return air inlet of the first air handling unit. Examiner notes that the region where the chimney and return air duct meet has been interpreted as the upper opening and return air duct bottom opening meet. This interpretation is consistent with applicant’s own figure 5.
Regarding claim 10, Kokugan as applied to claim 8 further discloses the volumetric container comprises a second panel (Kokugan 3) engageable over a second opening (see Kokugan figure 4) in the second side of the chassis.
Regarding claim 15, Kokugan discloses a method for installing an air handling system for a data center comprising installing one or more heat generating IT components (Kokugan 8) in an interior space of a volumetric container (Kokugan R1), the container having a first side (see annotated figure) with at least a first opening (see annotated figure), a cold aisle (Kokugan 2r) proximate to the first side, and a hot aisle (Kokugan 3r) proximate to a second side (see annotated figure) that is opposite the first side, an interior space (see annotated figure) located between the hot and cold aisle, a first panel (Kokugan 2) engageable over the first opening, one or more heat generating IT components (Kokugan 8) installed in the interior space (see Kokugan figure 2) each of the IT components having a first side (see annotated figure) designed to face the cold aisle and a second side (see annotated figure) designed to face the hot aisle, attaching a chimney (see annotated figure) to the second side of the one or more heat generating IT components, attaching a return air duct (Kokugan 4a) between the chimney and the return air inlet (see Kokugan figure 1) of the first air handling unit. The return air duct extending from the chimney at the hot aisle and through the interior space of the volumetric container (see Kokugan figure 5) to the cold aisle and connected to the return air inlet of the first air handling unit. Kokugan further discloses coupling an air handling unit (Kokugan 12 and 14) to the first panel (Kokugan 2) with a supply air outlet (see annotated figure) and a return air inlet (see annotated figure) aligned with an aperture of the panel (see Kokugan figure 1) and engaging the first panel over the opening (see Kokugan figure 5) to position the supply air outlet and the return air inlet respectively in fluid communication with the interior space of the volumetric container via the aperture (see Kokugan figure 1) of the first panel. The supply air outlet directs pressurized supply air into the cold aisle causing the supply air to pass through the first side of the one or more heat generating IT components. Examiner notes that figure 1 depicts a different embodiment but the cited embodiment must possess the same intake and outlets to be functional.

    PNG
    media_image1.png
    593
    758
    media_image1.png
    Greyscale

Kokugan figure 5 (annotated)

    PNG
    media_image2.png
    555
    663
    media_image2.png
    Greyscale

Kokugan figure 1 (annotated)
Kokugan as applied to claim 15 is silent regarding the air handling unit being located physically outside of the interior space of the volumetric container.
However, in another embodiment Kokugan teaches a modular data center comprising a volumetric container with an air handling unit physically located outside the interior space of the container (see annotated figure).

    PNG
    media_image3.png
    705
    789
    media_image3.png
    Greyscale

Kokugan figure 3 (annotated)
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokugan (WO 2015/121994 A1) as applied to claim 1 above, and further in view of Lee (US 2017/0325354 A1).
Regarding claim 6, Kokugan as applied to claim 1 is silent regarding a rack for the heat generating IT components.
However, Lee teaches a rack mounted server cooling system comprising a volumetric container (Lee 100) containing an air handling unit (Lee C1) and heat-generating IT components (Lee S$) stored in a rack (Lee 112).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kokugan’s modular IT system to utilize Lee’s rack for storing the heat-generating IT components to allow quick installation and removal of IT components and an efficient use of the interior space.
Regarding claim 7, Kokugan as applied to claim 1 is silent regarding a seal on the first panel.
However, Lee teaches a rack mounted server cooling system that comprises a volumetric container (Lee 100) with an air handling unit (Lee C1) and a panel (Lee FDR) with a mechanical seal (Lee 116) making the enclosure air tight (Lee [0040]) and the IT components are accessed by de-engaging the seal and opening the first panel (see Lee figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kokugan’s modular IT system to utilize Lee’s teaching of a gasket seal making the interior of the container airtight to prevent entry of foreign dust and matter and prevent air leakage reducing cooling costs for the enclosed heat-generating IT components.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokugan et al. {WO 2015/121994 A1) as applied to claim 8 above, and further in view of Lee (US 2017/0325354 A1).
Regarding claim 13, Kokugan as applied to claim 8 is silent regarding a rack for the heat generating IT components.
 However, Lee teaches a rack mounted server cooling system comprising a volumetric container (Lee 100) containing an air handling unit (Lee C1) and heat-generating IT components (Lee S$) stored in a rack (Lee 112).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kokugan’s air handling system to utilize Lee’s rack for storing the heat-generating IT components to allow quick installation and removal of IT components and an efficient use of the interior space.
Regarding claim 14, Kokugan as applied to claim 7 is silent regarding a seal on the first panel.
However, Lee teaches a rack mounted server cooling system that comprises a volumetric container (Lee 100) with an air handling unit (Lee C1) and a panel (Lee FDR) with a mechanical seal (Lee 116) making the enclosure air tight (Lee [0040]) and the IT components are accessed by de-engaging the seal and opening the first panel (see Lee figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kokugan’s air handling system to utilize Lee’s teaching of a gasket seal making the interior of the container airtight to prevent entry of foreign dust and matter and prevent air leakage reducing cooling costs for the enclosed heat-generating IT components.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokugan et al. (WO 2015/121994 A1) as applied to claim 15 above, and further in view of Bryan et al. (US 2018/0054923 A1).
Regarding claim 16, Kokugan as applied to claim 15 discloses first and second lateral side walls (Kokugan ka and kb) extending between the first side and second side (see Kokugan figure 4) of the volumetric container.
Kokugan is silent regarding a supply air directing plenum defined by an interior surface of the sidewalls and an adjacent IT component and the return air plenum and second panel.
However, Bryan teaches a rack computer system (Bryan 900) that comprises a supply air directing plenum (Bryan 970) that is defined by a wall exterior to the IT component (Bryan 942) a wall of the IT component (Bryan 909) and a baffle located at the rear side (Bryan 953).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kokugan’s method to utilize a supply air directing plenum located between an IT component, the volumetric container lateral wall and the return air plenum / second panel at the rear acting as a baffle to direct conditioned air directly into high heat areas of the IT components located near the rear to provide improved cooling performance.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokugan et al. (WO 2015/121994 A1) as applied to claim 15 above, and further in view of Alleman et al. (US 2017/0257970 Al).
Regarding claim 18, Kokugan is silent regarding the use of racks for mounting IT components.
However, Alleman teaches a modular data system comprising racks (Alleman 268) referred to as sleds in which heat generating IT components such as disk drives are installed (Alleman [0028]) and the entire rack assembly can be installed into an IT cabinet as a single modular unit (Alleman [0028]). Examiner notes that Alleman’s sleds fall under the generally accepted definition of a rack as “a framework typically with rails, bars, hooks, or pegs, for holding or storing things”.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kokugan’s method to utilize Alleman’s teaching of mounting IT components into modular racks that can be inserted into the volumetric container to allow rapid installation and replacement of components to minimize system downtime.
 Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokugan et al. (WO 2015/121994 A1) as applied to claim 15 above, and further in view of Lee (US 2017/0325354 Al).
Regarding claim 19, Kokugan as applied to claim 15 is silent regarding a rack for the heat generating IT components.
However, Lee teaches a rack mounted server cooling system comprising a volumetric container (Lee 100) containing an air handling unit (Lee C1) and heat-generating IT components (Lee S) mounted in a rack (Lee 112) installed within the volumetric container.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kokugan’s method to utilize Lee’s teaching of installing a rack inside the volumetric container and mounting heat- generating components within the rack to allow rapid mounting of new heat-generating IT components in a space efficient manner. Examiner notes that the language of claim 19 does not recite an order in which steps must be performed.
Regarding claim 20, Kokugan as applied to claim 15 is silent regarding a seal on the first panel.
 However, Lee teaches a rack mounted server cooling system that comprises a volumetric container (Lee 100) with an air handling unit (Lee C1) and a panel (Lee FDR) with a mechanical seal (Lee 116) making the enclosure air tight (Lee [0040]) and the IT components are accessed by de-engaging the seal and opening the first panel (see Lee figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kokugan’s method to utilize Lee’s teaching of a gasket seal making the interior of the container airtight to prevent entry of foreign dust and matter and prevent air leakage reducing cooling costs for the enclosed heat-generating IT components.
Allowable Subject Matter
Claims 4, 5, 11, 12, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Current prior art of record only teaches a second air handling unit in a series arrangement where air passes through two stages of cooling and fails to teach the recited limitation where a second air handling unit supplies air directly to a cold aisle via a supply air plenum..
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/               Examiner, Art Unit 3762         

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762